Citation Nr: 0014134	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  98-08 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
trauma with a positive contracture of the right elbow.

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for cellulitis.

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a central nervous 
system disorder.

5.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for blackout spells.

6.	Whether new and material evidence has been submitted to 
reopen a claim for a syphilitic disorder.

7.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

8.	Entitlement to service connection for peripheral vascular 
disease.

9.	Entitlement to service connection for an abdominal aortic 
aneurysm.

10.	Entitlement to service connection for left eye iritis.

11.	Entitlement to service connection for coronary artery 
disease with hypertension and carotid artery disease with 
transient ischemic attacks.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.  He served in combat in the European Theater.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 
determination and a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Board notes that the veteran has raised on appeal the 
issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for positive Kline and Kolmer blood serum 
reactions and entitlement to service connection for syphilis.  
However, the Board finds that these issues are essentially 
the same.  Hence, these issues are styled on the cover page 
as whether new and material evidence has been submitted to 
reopen a claim for service connection for a syphilitic 
disorder.

The Board also observes that the RO, in a November 1995 
rating decision, denied service connection for left ulnar 
nerve neuropathy.  The veteran was provided notice of this 
denial and of his right to appeal in a letter dated in 
November 1995.  The veteran, in correspondence received at 
the RO in December 1995, indicated that in reference to his 
service connection claim, an attached hospital summary should 
be considered.  The RO should adjudicate the issue of whether 
the December 1995 correspondence from the veteran is a valid 
Notice of Disagreement and, if so, issue a Statement of the 
Case to the veteran with respect to this issue.

FINDINGS OF FACT

1.	In April 1983, the RO denied reopening the claim of 
entitlement to service connection for headaches, and also 
denied entitlement to service connection for residuals of a 
trauma with a positive contracture of the right elbow, 
cellulitis, a central nervous system disorder, blackout 
spells, and a syphilitic disorder.

2.	Evidence submitted since the April 1983 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for headaches, residuals of a 
trauma with a positive contracture of the right elbow, 
cellulitis, a central nervous system disorder, and blackout 
spells.
   
3.	The evidence received since the RO's April 1983 rating 
decision with respect to the veteran's claim for a syphilitic 
disorder is new, is not cumulative of other evidence of 
record, and is probative of the issue at hand.

4.	In July 1996, the RO denied reopening the veteran's claim 
of entitlement to service connection for a back disorder.

5.	Evidence submitted since the July 1996 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for a back disorder.

6.	The veteran has not presented claims of entitlement to 
service connection for peripheral vascular disease, and 
coronary artery disease, with hypertension and carotid artery 
disease with transient ischemic attacks, that are plausible 
or capable of substantiation.

7.	The veteran has presented a plausible claim of entitlement 
to service connection for a syphilitic disorder. 


CONCLUSIONS OF LAW

1.	The April 1983 rating decision, which declined to reopen 
the claim of entitlement to service connection for headaches 
and denied the claims of entitlement to service connection 
for residuals of a trauma with a positive contracture of the 
right elbow, cellulitis, a central nervous system disorder, 
blackout spells, and a syphilitic disorder, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.	New and material evidence has not been submitted since the 
April 1983 rating decision to reopen the claims of 
entitlement to service connection for headaches, residuals of 
a trauma with a positive contracture of the right elbow, 
cellulitis, a central nervous system disorder, and blackout 
spells.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999). 

3.	New and material evidence has been submitted since the 
RO's April 1983 rating decision, and the claim of entitlement 
to service connection for a syphilitic disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

4.	The July 1996 rating decision, which denied reopening the 
claim of entitlement to service connection for a back 
disorder, is final.  38 U.S.C.A. § 7105.

5.	New and material evidence has not been submitted since the 
July 1996 rating decision to reopen the claim of entitlement 
to service connection for a back disorder.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156. 

6.	The claims of entitlement to service connection for 
peripheral vascular disease, and coronary artery disease with 
hypertension and carotid artery disease with transient 
ischemic attacks are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.	The claim of entitlement to service connection for a 
syphilitic disorder is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

Service connection may be granted for a disorder, which was 
incurred in or aggravated in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Further, arthritis 
and a neurological disorder may be presumed to have been 
incurred during service if the disorder became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

Service connection for a back disorder and headaches was 
denied by a July 1948 rating decision.  That decision was 
predicated on finding that the claimed back disorder was not 
shown by the evidence of record, and finding that the 
headache disorder was a developmental abnormality that was 
not a disability under the law.  In an April 1983 rating 
decision, the RO declined to reopen the claim of entitlement 
for service connection for headaches because a new factual 
basis did not establish entitlement to service connection.  
Additionally, in the April 1983 rating decision, the RO 
denied entitlement to service connection for residuals of a 
trauma with a positive contracture of the right elbow and 
cellulitis as these disorders were "acute and transitory" 
with no evidence of record showing a residual chronic 
disability since his discharge from active duty.  This 
decision also denied entitlement to service connection for a 
central nervous system disorder, blackout spells and a 
syphilitic disorder because these disorders existed prior to 
service and were not aggravated by service.  In a July 1996 
rating decision, the RO denied reopening the veteran's claim 
for a back disorder because new and material evidence 
sufficient to reopen the claim had not been submitted.  As 
timely appeals were not perfected, the April 1983 and July 
1996 rating decisions are final and may not be reopened on 
the same factual basis.  38 U.S.C.A. § 7105.  A claim that is 
final may be reopened through the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

A.  Headaches, Residuals of a Trauma with a Positive 
Contracture of the Right Elbow, Cellulitis, a Central Nervous 
System Disorder, Blackout Spells and a Syphilitic Disorder

With respect to the veteran's claims for headaches, residuals 
of a trauma with a positive contracture of the right elbow, 
cellulitis, a central nervous system disorder, blackout 
spells and a syphilitic disorder, the evidence of record at 
the time of the April 1983 rating decision consisted of 
service medical records, a December 1951 X-ray study, VA 
outpatient treatment records, dated from 1971 to 1979, VA 
hospital treatment records, dated in July and December 1979, 
and an April 1980 VA examination report. 

In regard to the veteran's claim for a syphilitic disorder, 
the service medical records show that at his May 1943 
induction examination serology was positive for venereal 
disease, and he was found to have an organic central nervous 
system disease.  He was disqualified from military service by 
reason of an organic disease of the central nervous system.  
In a November 1943 examination report, the veteran was again 
found to be serologically positive for venereal disease.  
Spinal fluid studies were negative.  In December 1943, he was 
diagnosed with "new," congenital syphilis, manifested by 
characteristic facies, general asthenia and malnutrition.  
The pertinent history included repeatedly positive Kline and 
Kolmer blood serum reactions on examination for induction, 
and positive Kahn and Wassermann blood serum reactions.  On 
the veteran's October 1945 discharge examination, the veteran 
was reported to have a normal nervous system.  

With regard to the veteran's blackout spells, in April 1944, 
he reported that he suffered from blackout spells when he was 
out in the sun.  However, he also reported that he suffered 
from blackout spells since birth, and that he was born with 
syphilis.  No pertinent diagnosis was made.  

In April 1944, the veteran indicated that he suffered from 
frontal headaches and had sinus trouble for years.  No 
pertinent diagnosis was made.  The veteran, in a May 1944 
treatment record, was reported to have headaches of a long 
duration and in two other treatment records, dated in that 
same month, he indicated that he had headaches all his life 
and headaches of a long duration.  However, no pertinent 
diagnoses were made.  In June 1944 treatment records, he was 
noted to have headaches and rhinitis and complained of 
headaches all the time.  However, no pertinent diagnoses were 
made.  

In a June 1945 service medical record, he was diagnosed with 
a positive contracture in the vicinity of the right elbow 
from a MacPharsen injection.  In another June 1945 treatment 
note, the veteran was diagnosed with a right elbow trauma 
that was the result of a MacPharsen shot.  

During June 1945, he was also diagnosed with chronic, non-
suppurative, moderate cellulitis in the right cubital area 
due to a MacPharsen injection.  Another treatment note for 
June 1945 indicates a diagnosis of acute, non-suppurative 
cellulitis in the right cubital area due to a MacPharsen 
tissue reaction.  

The remainder of the service medical records, including the 
October 1945 discharge examination, are negative for 
findings, treatment or diagnosis of either a trauma with 
positive contracture of the right elbow, cellulitis, a 
central nervous system disorder, blackout spells, or a 
syphilitic disorder.

Post-service, with respect to the VA outpatient records, in 
August 1972, the veteran complained of having dizzy spells 
over the prior two months and that he had blacked out for 
short periods of time over the prior four months.  The 
remainder of the aforementioned medical evidence does not 
relate to the veteran's headaches, residuals of a trauma with 
a positive contracture of the right elbow, cellulitis, a 
central nervous system disorder, and blackout spells.  

Since the April 1983 rating decision, the veteran has 
submitted the following additional evidence for consideration 
with respect to his headaches, residuals of a trauma with a 
positive contracture of the right elbow, cellulitis, a 
central nervous system disorder, blackout spells, and a 
syphilitic disorder:  (i) VA inpatient and outpatient 
treatment records dated from December 1979 to May 1996; (ii) 
a July 1998 VA statement; (iii) a May 1999 private medical 
statement from Nicholas M. Masozera, M.D.; and (iv) 
statements, including November 1999 BVA video conference 
hearing testimony, by the appellant and his service 
representative in support of his claim.  

After carefully considering the evidence submitted since the 
April 1983 RO decision, in light of evidence previously 
available, the Board must find that the veteran has not 
submitted evidence which is new and material with respect to 
his claims for headaches, residuals of a trauma with a 
positive contracture of the right elbow, cellulitis, a 
central nervous system disorder and blackout spells.  In this 
regard, the evidence submitted since the last final RO 
decision records the veteran's complaints pertaining to these 
disorders.   The recently received evidence, however, offers 
no current diagnoses of headaches, residuals of a trauma with 
a positive contracture of the right elbow, cellulitis, a 
central nervous system disorder and/or blackout spells.  
Additionally, no competent evidence links any of these 
disorders to service.  A well grounded claim requires 
competent evidence that the claimant actually has the 
conditions/disorders in question, as well as competent 
evidence linking the disorder to service.  Thus, the Board 
must conclude that the veteran has, relative to these claims, 
failed to fulfill such statutory burden.  Accordingly, the 
veteran has not submitted new and material evidence and, 
therefore, his claims for service connection for headaches, 
residuals of a trauma with a positive contracture of the 
right elbow, cellulitis, a central nervous system disorder, 
and blackout spells are not reopened.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claims.  
See Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claims, and 
an explanation why his current attempt to reopen the claims 
must fail.

The benefit of the doubt doctrine does not need to be applied 
with respect to the aforementioned claims because the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

With respect to a syphilitic disorder, after reviewing all of 
the evidence of record, the Board finds that the evidence 
received subsequent to the final April 1983 RO rating 
decision is new and material, as it is probative to the 
underlying question in this case.  While the Board has 
considered all of the newly submitted evidence, it will focus 
the analysis on the May 1999 private medical statement from 
Nicholas M. Masozera, M.D.  The RO previously denied the 
claim because there was no evidence that the veteran's 
preexisting syphilitic disorder was incurred or aggravated by 
service.  Dr. Masozera, however, in his May 1999 private 
medical statement, stated that the fact that the veteran had 
entirely no syphilis symptoms in the service medical records 
from November 1943 to June 1946 was entirely consistent with 
the veteran's stage of latent syphilis.  However, he 
indicated that even at that late stage, if the diagnosis was 
known, treatment could have reduced the incidence of late 
syphilis.  This medical statement is not duplicative or 
cumulative, and is relevant as it offers a nexus between the 
veteran's current syphilitic disorder and service.  Hence, 
this medical evidence is new and material.  Accordingly, the 
claim is reopened.

B.  Back Disorder

With regard to the veteran's claim for a back disorder, the 
evidence of record at the time of the July 1996 rating 
decision consisted of service medical records, a December 
1951 X-ray study, VA outpatient treatment records, dated from 
January 1971 to May 1996, VA hospital treatment records, 
dated from December 1979 to April 1996, and an April 1980 VA 
examination report. 
 
A review of the service medical records is negative for any 
findings, treatment or diagnosis of a back disorder.  With 
respect to the VA outpatient treatment records, the April 
1979 X-ray study revealed degenerative disc disease at 
several levels with straightening presumably secondary to a 
muscle spasm.  In April 1979, it was noted that the veteran 
had sacroiliac gout muscle skeletal pain.  In July 1979, he 
was diagnosed with sciatica.  In August 1979, he was 
diagnosed with a status post L4-L5 lumbar laminectomy with 
diskectomy.  In December 1979, he was assessed with back 
problems mostly resolved with surgery.  In regard to VA 
hospital treatment records, in July 1979, he was diagnosed 
with a lumbar disc at L4-L5 with nerve root involvement 
secondarily on the left.  He was also reported to have 
undergone a lumbar laminectomy with disc removal.  In 
December 1979, he was diagnosed a status post lumbar 
laminectomy.  The veteran, in February 1995, was diagnosed 
with a history of osteoarthritis and a history of disc fusion 
(18 years ago).  In April 1996, he was diagnosed with 
osteoarthritis of multiple joints and a history of disc 
fusion 18 years ago.  The veteran, in June 1995, was 
diagnosed with osteoarthritis of multiple joints.  At an 
April 1980 VA examination, he was diagnosed with symptomatic 
postoperative lumbar laminectomy residuals, with excision of 
a herniated nucleus pulposus on the left at L4- L5, and 
moderate left lower extremity neuropathy.  The remainder of 
the aforementioned medical evidence does not relate to a back 
disorder.  

Since the July 1996 rating decision, the veteran has 
submitted the following additional evidence for consideration 
with respect to his back disorder:  (i) VA hospitalization 
treatment records, dated from July 1986 to June 1995; (ii) a 
July 1998 VA medical statement; (iii) a May 1999 private 
medical statement from Nicholas M. Masozera, M.D.; and (iv) 
statements, including November 1999 BVA video conference 
hearing testimony, by the appellant and his service 
representative in support of his claim.  

After carefully considering the evidence submitted since the 
July 1996 RO decision, in light of evidence previously 
available, the Board is compelled to find that the veteran 
has not submitted evidence which is new and material with 
respect to his claim for a back disorder.  In this regard, 
the evidence submitted since the last final RO decision 
records the veteran's complaints of a back disorder.  
Further, it documents the contention that his symptoms began 
in service and offers a current diagnosis for a back 
disorder.  The treatment reports, however, do not address the 
etiology of the veteran's claimed disability beyond simply 
recording what the appellant himself reported.  In this 
regard, it must be recalled that before service connection 
may be granted there must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
as there remains no competent evidence linking a back 
disorder to either service or to the one-year period 
postservice for the development of arthritis, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.

The appellant has suggested that his back disorder is due to 
his service.  While the statements from the veteran are new, 
they do not provide a competent basis upon which to reopen 
this claim.  Lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  While 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Thus, he cannot provide 
the required medical nexus between a back disorder and 
service.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  Hence, 
his lay opinion is insufficient to reopen this claim.  

Therefore, the Board finds that competent evidence of a nexus 
between a back disorder and either service or the one-year 
presumptive period for the development of arthritis still has 
not been provided.  Hence, the evidence submitted since the 
last final decision is not new and material.  See Hodge v. 
West, 155 F.3d 1356 (1998).  The benefit sought on appeal 
must be denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

The benefit of the doubt doctrine does not need to be applied 
in this case because 
the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II.  Service Connection Claims

The veteran is seeking entitlement to service connection for 
peripheral vascular disease, coronary artery disease with 
hypertension and carotid artery disease with transient 
ischemic attacks, and a syphilitic disorder.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail with respect to these claims and 
there is no duty to assist him further in the development of 
these claims.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that the claims of entitlement to 
service connection for peripheral vascular disease, and 
coronary artery disease with hypertension and carotid artery 
disease with transient ischemic attacks are not well 
grounded.  The claim, however, of entitlement to service 
connection for a syphilitic disorder is well grounded.

As previously noted, the law provides that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  Further, 
cardiovascular disease, including hypertension, may be 
presumed to have been incurred during service if it becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 
  
Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defect noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
Id.

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability is 
established, no additional or confirmatory evidence is 
necessary to establish existence prior to service.  
Consequently, with notation or discovery during service of 
such residual conditions with no evidence of the pertinent 
antecedent active disease or injury during service, the 
conclusion must be that they preexisted service.  38 C.F.R. § 
3.303(c)  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of service connection 
legislation.  Id.; 38 C.F.R. § 4.9 (1999).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999). 

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must determine whether there has been any measured worsening 
of the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to symptoms) has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Notwithstanding the above, however, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claims for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A.  Not Well Grounded Claims

In the present case, the service medical records, including 
the October 1945 separation examination, are negative for any 
findings, treatment or diagnosis of peripheral vascular 
disease, and coronary artery disease with hypertension and 
carotid artery disease with transient ischemic attacks.

While post-service medical records reveal that the veteran 
was treated for peripheral vascular disease, and coronary 
artery disease with hypertension and carotid artery disease 
with transient ischemic attacks, no examiner has linked these 
disorders with either the appellant's active duty service, or 
to the one-year postservice presumptive period for the 
development of a cardiovascular disease, including 
hypertension.  Further, the appellant has not submitted any 
competent evidence otherwise suggesting such a nexus.  

Rather, the only evidence presented by the veteran that tends 
to show a connection between these disorders and service are 
his own statements, including his November 1999 hearing 
testimony.  However, lay assertions of record claiming to 
relate disorders to a non-service-connected syphilitic 
disorder, are not competent evidence relating a present 
condition to the appellant's military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A well grounded 
claim requires competent evidence linking the current 
disabilities to either the veteran's active duty service or 
the one-year presumptive period for the development of a 
cardiovascular disease, including hypertension.  In the 
absence of such evidence the Board finds that the appellant 
has failed to fulfill his statutory burden of submitting well 
grounded claims of entitlement to service connection for 
peripheral vascular disease, and coronary artery disease with 
hypertension and carotid artery disease with transient 
ischemic attacks.  Therefore, these claims are denied as not 
well grounded. 

B.  Well-Grounded Claim

As indicated above, with respect to the veteran's claim for a 
syphilitic disorder, the Board finds that the veteran has 
submitted evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a). 

In this respect, the service medical records show that the 
veteran at May and November 1943 service examinations, 
presented positive serology findings indicative of venereal 
disease.  The May 1943 examination report further noted that 
the veteran had an organic disease of the central nervous 
system.  In May 1943, he was disqualified from military 
service by reason of an organic disease of the central 
nervous system.  In a November 1943 examination report, the 
veteran was noted to have a positive serology for venereal 
disease.  In December 1943, he was diagnosed with "new", 
congenital syphilis, manifested by characteristic facies, 
general asthenia and malnutrition.  His pertinent history 
included repeatedly positive Kline and Kolmer blood serum 
reactions on examination for induction, and positive Kahn and 
Wassermann blood serum reactions.  On the veteran's October 
1945 discharge examination, the veteran was reported to have 
a normal nervous system.  

In a May 1999 private medical statement, Dr. Masozera stated 
that latent syphilis occurs after the resolution of the 
untreated secondary stage.  However, after four years, the 
patient may have absolutely no symptoms for many years.  He 
stated that the fact that the appellant had entirely no 
symptoms in the service medical records, from November 1943 
to June 1946, was entirely consistent with that stage of 
latent syphilis.  Dr. Masozera, indicated, however, that even 
at that late stage, if the diagnosis was known, treatment 
could have reduced the incidence of late syphilis. 

In light of Dr. Masozera's May 1999 private medical 
statement, providing a nexus between the veteran's syphilitic 
disorder and service aggravation, the Board concludes that 
this claim is well grounded.


ORDER

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for a back 
disorder, headaches, residuals of a trauma with a positive 
contracture of the right elbow, cellulitis, a central nervous 
system disorder, and blackout spells, the appeal is denied.

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for syphilitic 
disorder, and the claim is well grounded.

Service connection for peripheral vascular disease, and 
coronary artery disease with hypertension and carotid artery 
disease with transient ischemic attacks is denied.

REMAND

As indicated above, the claim of entitlement to service 
connection for a syphilitic disorder is well grounded.  
38 U.S.C.A. § 5107.  Moreover, in view of the July 1998 
statement of a Dr. Kalyanaraman, and the May 1999 opinion of 
Dr. Masozera each finding that aortic aneurysms and iritis 
are complications of syphilis, the Board finds that these 
later claims of entitlement to service connection are also 
well grounded, id., and inextricably intertwined with the 
claim of entitlement to service connection for a syphilitic 
disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991); see 
also, Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  
The Board, however, finds that further development is in 
order. 

[In contradistinction, neither Dr. Kalyanaraman, nor Dr. 
Masozera, nor any other competent evidence links either 
peripheral vascular disease, or coronary artery disease with 
hypertension and carotid artery disease with transient 
ischemic attacks to the appellant's preexisting syphilis.]  

In this regard, the evidence shows that the veteran was 
diagnosed with syphilis at his May and November 1943 service 
induction examinations.  In December 1943, he was diagnosed 
with "new", congenital syphilis, manifested by 
characteristic facies, general asthenia and malnutrition.  
Notably, however, no treatment or follow-up for syphilis is 
documented in the service medical records. 

The Board observes that the veteran was reported to have 
congenital syphilis on entrance into the service.  However, 
the veteran had none of the symptoms of congenital syphilis 
on either entrance into the service or upon his discharge.  
(Congenital syphilis is defined as acquired in utero, and 
manifested variously by any of several characteristic 
malformations of the teeth or bones known as stigmata and by 
active mucocutaneous syphilis at the time of birth or shortly 
afterward, ocular changes, such as interstitial keratitis, or 
neurologic changes, such as deafness.  Dorland's Illustrated 
Medical Dictionary 1646 (28th ed. 1994)).  Further, in 
December 1943, he was diagnosed with "new," congenital 
syphilis, manifested by characteristic facies, general 
asthenia and malnutrition.  In order to clarify what type of 
syphilis the appellant had prior to his entrance into the 
service and in order to determine whether the veteran's 
current syphilitic disorder and claimed residuals therefrom, 
were aggravated by service, the Board concludes that further 
development is in order.
 
Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any health care 
provider who has provided treatment for 
his syphilitic disorder and any claimed 
residuals therefrom.  If VA was the 
provider of choice, the specific medical 
center or outpatient clinic utilized must 
be identified.  The RO should 
specifically request that veteran's 
outpatient treatment records from the 
Oklahoma City VA Medical Center for the 
period from the late 1950's to the late 
1960's.  Further, the veteran should be 
requested to provide the complete address 
with respect to where Dr. Vonts' (of 
Lutheran, Oklahoma) medical records may 
be obtained.  Following receipt of the 
veteran's response appropriate action 
should be undertaken.

2.	The veteran should be afforded a VA 
examination, by a physician, to determine 
the nature and etiology of any syphilitic 
disorder, to include congenital syphilis.  
Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folder and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  If the examiner determines 
that the veteran had any type of 
syphilis, prior to his service entrance, 
he/she must offer an opinion as to 
whether it is at least as likely as not 
that the lack of treatment for this 
disorder in the service aggravated the 
disorder during service.  Further, the 
examiner must offer an opinion whether it 
is at least as likely as not that the 
lack of treatment in service led to the 
development of an abdominal aortic 
aneurysm, and/or left eye iritis.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

3.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action must be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

Upon completion of the above development, the RO should 
readjudicate the issues on appeal.  If any determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


